Citation Nr: 0125525	
Decision Date: 10/30/01    Archive Date: 11/05/01

DOCKET NO.  00-19 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date earlier than November 23, 
1993, for the grant of service connection for PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to 
August 1968.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Phoenix, 
Arizona, Department of Veterans Affairs (VA) Regional Office 
(RO).

In his VA Form 9, dated in August 2000, the veteran raised 
the issue of entitlement to an effective date earlier than 
February 28, 1989, for the grant of service connection for 
tinea versicolor.  As this issue has not been adjudicated by 
the RO, it is referred there for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  In a rating decision in June 1981, the RO denied the 
veteran's claim of entitlement to service connection for post 
traumatic stress neurosis.  That decision was not appealed.  

3.  The veteran's representative filed an informal reopened 
claim for service connection for a psychiatric disability on 
September 12, 1989.  

4.  The veteran filed a formal reopened claim for service 
connection for a psychiatric disability on November 22, 1993.  

5.  In a September 1995 rating decision, the RO granted 
service connection for PTSD, effective November 22, 1993.  


CONCLUSIONS OF LAW

An effective date of September 12, 1989, for an award of 
service connection for PTSD is warranted.  38 U.S.C.A. 
§§ 5107, 5110 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.155, 
3.400 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before moving to the merits of the claim, it must be noted 
that Congress recently passed legislation, signed into law by 
the President, significantly revising VA's duty to assist the 
appellant in the development of facts pertinent to the 
appeal.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The duty to assist requires 
VA to provide relevant application forms and notify the 
appellant if the claim is incomplete; provide the appellant 
with notice of required information and evidence necessary to 
substantiate the claim; make reasonable efforts to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim; make every reasonable effort to obtain relevant VA, 
private, and Federal government records adequately 
identified; and provide a medical examination or obtain a 
medical opinion when necessary to make a decision on the 
claim.  In this case, the RO issued to the veteran a 
statement of the case concerning this claim in June 2000 
which informed him of the evidence required to substantiate 
the claim.  Additionally, the RO has obtained private and VA 
medical documents identified as relevant to this appeal.  The 
Board finds that VA satisfied its duty to assist and that 
there are no areas in which further development may be 
fruitful.

A historical review of the record shows that the RO denied 
the veteran's claim of entitlement to service connection for 
post traumatic stress neurosis in a rating decision in June 
1981.  The veteran did not file an appeal and, thus that 
determination is final.  38 U.S.C.A. § 7105.  

On September 12, 1989, the veteran's representative filed an 
informal reopened claim for service connection for a 
psychiatric disability.  

The veteran's formal reopened claim for service connection 
for a psychiatric disability (VA Form 21-4138) was received 
by the RO on November 22, 1993.  

In September 1995, the RO awarded the veteran service 
connection for PTSD, effective November 22, 1993.  

In August 2001, the veteran testified before the undersigned 
Member of the Board.  He essentially testified that the 
effective date of the award of service connection for PTSD 
should be the date he left service because he was treated for 
PTSD while still in the military although his PTSD was, at 
that time, misdiagnosed as a nerve and skin condition.  See 
August 2001 hearing transcript.  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).

Except as provided, the effective date of an evaluation and 
award of compensation based upon an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  The law grants a period of one 
year from the date of the notice of the result of the initial 
determination for initiating an appeal by filing a notice of 
disagreement; otherwise, that determination becomes final and 
is not subject to revision on the same factual basis in the 
absence of clear and unmistakable error.  38 U.S.C.A. § 7105; 
38 C.F.R. § 3.105(a).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the veteran which may 
be interpreted as applications or claims--formal and 
informal--for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  38 
U.S.C.A. § 511(b)(2); 38 C.F.R. §§ 3.1(p), 3.155(a).  See 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon 
receipt of an informal claim, the RO must forward an 
application form to the claimant for execution.  If the 
application form is received within one year of the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 
3.155(a).  Cf. Hamilton v. Brown, 4 Vet. App. 528, 544 (1993) 
(en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that 
VA's failure to forward an application form to a claimant, 
who had submitted an informal claim under section 3.155(a), 
waives the requirement to file a formal application).

If VA does not forward a formal application form to a 
claimant who has presented an informal claim under § 
3.155(a), the one-year period for filing a formal application 
is not triggered, and the "informal claim must be accepted as 
the application for purposes of establishing the effective 
date under 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); 
Quarles v. Derwinski, 3 Vet. App. 129, 137 (1992); see also 
Hamilton v. Brown, 4 Vet. App. 528, 544-45 (1993) (en banc), 
aff'd, 39 F.3d 1574 (Fed. Cir. 1994).

In this case, the veteran's representative filed an informal 
reopened claim for service connection for a psychiatric 
disability on September 12, 1989.  The RO does not appear to 
have acted on such informal claim either by sending the 
veteran a formal application or by adjudicating the matter.  
If VA does not forward a formal application form to a 
claimant who has presented an informal claim under 
§ 3.155(a), the one-year period for filing a formal 
application is not triggered, and the informal claim must be 
accepted as the application for purposes of establishing the 
effective date under 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2).  Quarles, supra; Hamilton, supra.  Hence, the 
Board finds that an effective date of September 12, 1989, is 
warranted for the award of service connection for PTSD.  
38 U.S.C.A. §§ 5107, 5110; 38 C.F.R. §§ 3.155, 3.400.  

The veteran asserts that the proper effective date for the 
award of service connection for PTSD should be the date of 
his discharge from service.  However, as the June 1981 rating 
decision by the RO denying service connection for post 
traumatic stress neurosis is final, it follows that service 
connection may only be granted from the date of receipt of 
the informal reopened claim.  In this case, the informal 
reopened claim for service connection for a psychiatric 
disability was received on September 12, 1989.  As such, 
disability compensation may not be paid from a date prior 
thereto.  

In reaching this decision, the Board has considered the 
doctrine of granting the benefit of the doubt to the veteran 
but does not find that the evidence is approximately balanced 
such as to warrant its application.  38 U.S.C.A. § 5107.  


ORDER

An effective date of September 12, 1989, for service 
connection for PTSD is granted.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

